Case: 13-50736      Document: 00512731070         Page: 1    Date Filed: 08/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-50736                         August 12, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARC COREY WILLIAMS, also known as DJ Yung Rock, also known as J-
Rock, also known as DJ Yung Rocc, also known as J-Rocc,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-2420-4


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Marc Corey Williams appeals his guilty plea conviction and 180-month
sentence for conspiracy to violate certain forced labor and sex trafficking laws.
He argues that the superceding indictment was defective because it specifically
cited to the sex trafficking conspiracy statutory subsection, 18 U.S.C. § 1594(c),
while omitting specific recitation to the forced labor conspiracy statutory



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50736    Document: 00512731070       Page: 2   Date Filed: 08/12/2014


                                   No. 13-50736

subsection, § 1594(b). He further argues that (1) errors made pursuant to
Federal Rules of Criminal Procedure 11 rendered his guilty plea invalid and
(2) his sentence is procedurally unreasonable because the district court
committed numerous errors in calculating his guidelines sentencing range.
Williams did not raise these issues in the district court. Accordingly, we review
for plain error only. See United States v. Fuchs, 467 F.3d 889, 900 (5th Cir.
2006); United States v. Vonn, 535 U.S. 55, 58-59 (2002).
      Because Williams entered a voluntary and unconditional guilty plea, he
waived any challenge to nonjurisdictional defects in the superceding
indictment. See United States v. Daughenbaugh, 549 F.3d 1010, 1012 (5th Cir.
2008); see United States v. Cotton, 535 U.S. 625, 630-31 (2002). Moreover,
Williams’s assertion that his guilty plea was invalid because the district court
did not properly admonish him regarding the nature of the charges against
him or the maximum possible sentence is without merit. Given the specificity
of the plea agreement and the superceding indictment, the lengthy factual
basis supporting his guilty plea, and Williams’s “[s]olemn declarations in open
court” that he understood the charges against him and the consequences of
pleading guilty, Williams cannot demonstrate that but for any Fed. R. Crim.
P. 11 errors he would likely not have pleaded guilty.           United States v.
McKnight, 570 F.3d 641, 649 (5th Cir. 2009); see United States v. Dominguez
Benitez, 542 U.S. 74, 83 (2004).
      Similarly, the appellate waiver is valid because the record reveals that
Williams read and understood the terms of the plea agreement and did not ask
any questions, ask for clarification, or express any confusion concerning the
waiver provision. See United States v. Higgins, 739 F.3d 733, 736-37 (5th Cir.),
cert. denied, 2014 WL 1458159 (2014). Because the Government did not breach
the plea agreement, Williams is bound by his knowing and voluntary waiver of



                                        2
    Case: 13-50736   Document: 00512731070    Page: 3   Date Filed: 08/12/2014


                               No. 13-50736

appeal. See United States v. Gonzalez, 309 F.3d 882, 886 (5th Cir. 2002).
Williams’s waiver of appeal allowed him to appeal his sentence only where he
alleged constitutional violations due to ineffective assistance of counsel or
prosecutorial misconduct. His sentencing issues do not rise to constitutional
dimension, and he does not allege either ineffective assistance of counsel or
prosecutorial misconduct. Accordingly, he was waived review of his sentencing
issues. See id. The judgment of the district court AFFIRMED.




                                     3